Citation Nr: 1713034	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date for the award of total disability rating based on individual unemployability (TDIU) prior to March 30, 2016.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, and received a Vietnam Service Medal, Bronze Star Medal, and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to a TDIU.

In December 2015, the Board granted an initial 50 percent rating for posttraumatic stress disorder (PTSD) and denied a rating in excess of 30 percent for left shoulder shrapnel wound with painful limited motion and scarring.  Additionally, the Board remanded the issue of entitlement to a TDIU.

In a July 2016 rating decision, a TDIU was granted, effective March 30, 2016.  As the award of a TDIU, effective March 30, 2016, constitutes only a partial grant of the benefit sought on appeal, the issue remains in appellate status.  See October 2016 Supplemental Statement of the Case.


FINDINGS OF FACT

1.  A statement received by VA on April 19, 2010, was construed as a claim for a TDIU.

2.  From April 19, 2009, until March 30, 2016, the Veteran was service connected for PTSD, rated 50 percent disabling; a left shoulder disability, rated 30 percent disabling; tinnitus, rated 10 percent disabling; and perforated tympanic membrane, shrapnel wounds of the left hand and arm; both rated noncompensable.  His combined disability rating during that period was 70 percent.

3.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities precluded substantially gainful employment from at least April 19, 2009.  




CONCLUSION OF LAW

The criteria for an effective date of April 19, 2009, for the award of a TDIU, are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1-4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the appellant and considered a full grant of benefits requested with respect to the only issue on appeal, further discussion of the VCAA is not necessary at this time.

Merits

By way of background, the Veteran never filed a formal claim for a TDIU.  Rather, a statement received by VA on April 19, 2010, was construed as a claim for a TDIU.  See September 2010 Rating Decision.  A TDIU was denied in the September 2010 rating decision.  Ultimately, as discussed above, a TDIU was granted, in conjunction with that construed claim, effective March 30, 2016.

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).

For increased rating claims, if the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (stating that section 5110(b)(2), now section 5110(b)(3), requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").  A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the period in question, the Veteran was service connected for PTSD (50 percent disabling), a left shoulder disability (30 percent disabling), tinnitus (10 percent disabling), and perforated tympanic membrane and shrapnel wounds of the left hand and arm (both noncompensable).  His combined rating was 70 percent from December 28, 2007, until March 30, 2016.  He is thus eligible for consideration for a TDIU on a schedular basis during the period in question.  See 38 C.F.R. § 4.16(a).

VA's General Counsel has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

Turning to the evidence of record, the Veteran reported last working in 2007.  His last job was as a stock clerk with the Mass Transit Authority (MTA), which he held from 2000 to 2007.  A May 2008 VA examination further highlighted that the Veteran began his career working for the Internal Revenue Service (IRS) for three years.  The Veteran ultimately earned a bachelor's degree.  The Veteran then worked as a truck driver for a year and an half, but eventually left his job due to an inability to drive as a result of his left shoulder disability.  Then he went to work for the MTA, where he stated that he missed a lot of work due to his shoulder problems.

In the Veteran's April 2010 statement, which was construed as a claim for a TDIU, the Veteran stated that he primarily worked as a commercial driver.  However, in 1989, he had to give up that profession due to his left shoulder disability.  He stated that he then took the job with the MTA.  He stated that he could not lift more than 100 pounds without assistance, as was required for that job, but he concealed that fact to obtain employment with the MTA.  The Veteran stated that in 2003 he was lifting cases of paper from a pallet and experienced extreme pain in his left shoulder.  The Veteran reported missing significant time from work due to his left shoulder disability.  The Veteran also explained that he thought about killing several managers at his workplace.  

The Veteran was afforded a VA examination in August 2010 for his left shoulder disability.  Significantly reduced range of motion was recorded.  The examiner stated that there was no impact on the Veteran's usual occupation as he was retired.  However, impact on daily activity was difficulty pushing, pulling and lifting things.  Pain while using the left arm to pick, push and pull was also noted.

The Veteran was afforded a VA examination in August 2010 for his PTSD.  The Veteran reported that he was unable to get along with his supervisors when he worked.  The examiner stated that the Veteran's unemployment was not primarily due to the effects of his PTSD.  The examiner did, however, indicate that part of the reason the Veteran is unemployed is due to his inability to coexist with supervisors.

The Veteran was afforded a VA examination for his left shoulder disability in June 2016.  Again, significantly reduced range of motion was recorded.  To that end, flexion and abduction were limited to 40 degrees, out of a possible 180 degrees.  The examiner stated that the Veteran's disability limits his ability to lift more than 40 pounds.  Additionally, the Veteran cannot perform overhead lifting, pulling or pushing.  Reaching is limited and the Veteran reported not being able to drive with his left arm as it fatigues easily and quickly.

The Veteran was also afforded a VA examination for his PTSD in July 2016.  Occupational impairment due to PTSD was noted.  Difficulty in establishing effective work relationships was noted.  Difficulty in adapting to stressful circumstances, including work or a work like setting, was also noted.  The Veteran reported an inability to get along with peers when he last worked.  He also stated that he thought about hurting others.  The examiner stated that the Veteran is functionally impaired due to PTSD.  The examiner explained that PTSD impairs the Veteran's ability to tolerate negative feedback and he feels threatened easily.  Additionally, sleep disturbances caused by PTSD impaired the Veteran's ability to work a full week.

The Board notes that the medical opinions are not dispositive on this issue.  Rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Entitlement to TDIU is based on an individual's particular circumstance.  Rice, 22 Vet. App. at 452.  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

The Board concludes that an effective date of April 19, 2009, for the award of a TDIU is warranted.  The Veteran's work history has largely been in the field of manual labor, despite earning a bachelor's degree and beginning his career at the IRS.  To that end, the Veteran last worked as a truck driver and a stock clerk before retiring.  The record reveals substantial limitations due to the Veteran's left shoulder disability.  Further, significant occupational impacts due to the Veteran's PTSD are noted.  With regard to the left shoulder, range of motion is severely limited.  Likewise, the Veteran is unable to work overhead and has substantial difficulty lifting, carrying and pushing objects.  The Veteran also reported an inability to drive with his left arm due to constant pain.  The Veteran worked primarily as a commercial driver, but due to his left shoulder disability, he was unable to operate commercial vehicles after undergoing a worsening of that disability.  Then, as a stock clerk, the Veteran has trouble lifting items and missed much time from work due to his left shoulder disability which was in constant pain.  With regards to PTSD, the evidence indicates that the Veteran is unable to tolerate negative criticism and encountered substantial conflicts with his supervisors.  The Veteran even reported thoughts of harming his supervisors prior to leaving his last job.  Given the above, the evidence is in at least equipoise as to whether the Veteran's service-connected disabilities have rendered him unable to secure or maintain substantially gainful employment throughout the pendency of his claim for a TDIU.

While the Veteran's construed claim for a TDIU was received on April 19, 2010, if the evidence shows that the criteria for a TDIU were met within the year prior to receipt of his claim.  Indeed, the evidence shows that the Veteran was unemployable due to his service-connected disabilities from at least April 19, 2009, forward.  As discussed above, if such evidence shows that the criteria were met prior to receipt of the claim, the Board is permitted to assign an effective date up to one year prior to the receipt of the claim, as explained above.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).

Thus, the Board finds that the evidence is at least evenly balanced as to whether his service-connected disabilities render him unable to obtain and maintain substantially gainful employment as of April 19, 2009.  See Geib, 733 F.3d at 1354.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU from April 19, 2009, forward, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date of April 19, 2009, for the award of a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


